Citation Nr: 0717491	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-38 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a left knee disorder, status post laproscopic partial 
lateral meniscectomy with patellofemoral malalignment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 2002 to December 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for a left knee condition, status post laproscopic partial 
lateral meniscectomy with patellofemoral malalignment and 
assigned a 10 percent disability evaluation.

On April 6, 2005, the veteran had surgery on his left knee. 
The RO assigned a temporary total disability evaluation for 
the veteran's left knee from April 6, 2005, to prior to June 
1, 2005, and assigned a 10 percent disability evaluation 
thereafter.  

In March 2007, the veteran appeared at a videoconference 
hearing at the RO before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The residuals associated with the previous left knee 
injury and subsequent surgeries include frequent episodes of 
locking, pain, and effusion.

2.  Flexion to no less than 135 degrees and extension to no 
less than 0 degrees has been demonstrated.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for a left knee 
disorder, status post laproscopic partial lateral 
meniscectomy with patellofemoral malalignment have been met 
from December 6, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321 (b)(1), 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5257, 5258, 5259, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) (2006).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that the February 2004 and March 2006 VCAA 
letters informed the appellant of the information and 
evidence necessary to substantiate the claim.  The VCAA 
letters also told the appellant what types of evidence VA 
would undertake to obtain and what evidence the appellant was 
responsible for obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The March 2006 letter specifically requested that the veteran 
submit all evidence in his possession in support of his 
claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating.  

However, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  See Sanders 
v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons 
v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

The Board further notes that the appellant was provided with 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal in March 2006.  Even if this notice were deemed to be 
insufficient, in Dingess, the Court held that once service 
connection is granted, the claim is substantiated and further 
notice as to the rating or effective date elements is not 
required.  (In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated--it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled).

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.  See Sanders, supra; 
Simmons, supra.

Left Knee

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups. Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Further, favorable ankylosis of the 
knee, in full extension or in slight flexion between 0 
degrees and 10 degrees, warrants a 30 percent evaluation 
under DC 5256; ankylosis in flexion between 10 degrees and 20 
degrees warrants a 40 percent evaluation; ankylosis in 
flexion between 20 degrees and 45 degrees warrants a 50 
percent evaluation; and extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more warrants a 60 
percent evaluation.

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg 
is limited to 60 degrees; 10 percent rating where flexion is 
limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees. Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled. 
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In February 2004, the veteran was afforded a VA examination.  
At the time of the examination, the veteran noted twisting 
his left knee while playing ball in service.  Arthroscopic 
surgery was performed on the left knee in April 2003.  The 
veteran indicated that they removed the lateral tear and a 
cyst that had formed.  Subsequently, the veteran's left 
patella was found to be tilted.  The veteran stated that he 
was seen by an orthopedic specialist in June 2003 who 
recommended that that a lateral release of the patella be 
performed.  

Physical examination revealed that when the veteran first 
started walking, he had a slight limp which eventually 
disappeared.  Posture and gait were otherwise normal.  The 
veteran dressed and undressed with ease.  He was able to walk 
on his toes and his heels.  He was also able to fully squat.  
He had extension to 0 degrees and flexion to 135 degrees.  
Measurement of the left thigh was 44 cm. as compared to 45.5 
cm. on the right.  His right knee measured 34 cm. as compared 
to 32.5 on the left.  His calves measured 37.5 cm. on the 
right and 37 on the left.  The veteran was able to fully flex 
his back and touch his toes.  There was no effusion or 
swelling of the left knee.  There was mild tenderness on the 
lateral aspect of the patella with slight crepitus laterally 
along the left patella on flexion.  There was no muscle spasm 
and no joint laxity.  There was mild atrophy of the thigh 
muscles and the veteran reported that his left knee 
occasionally gave out but stated that he never fell.  He did 
not use a cane or brace.  He reported that he was given a 
brace but only wore it if he was going to be standing for a 
long time or walking a lot.  A diagnosis of a left knee 
twisting injury with a lateral meniscal tear status post 
removal with residual discomfort and a left patellar tilt for 
which one orthopedist recommended a lateral release, was 
rendered.  

X-rays of the left knee performed in February 2004 revealed 
that the patellofemoral joint space and tibiofemoral joint 
space were normally visualized.  There was no evidence of 
extensive degenerative changes.  There was also no fullness 
of the suprapatellar region.  Bone structures demonstrated no 
evidence of fracture or dislocation.  

At the time of a March 2004 outpatient visit, the veteran 
reported that he had been told that he had a tight lateral 
retinaculum that would require release.  Physical examination 
of the left lower extremity revealed no effusion.  There was 
positive touch point tenderness just lateral to the mid-
superior pole of the patella.  There was an audible click 
when moving the patella medially.  The patella glide medially 
and laterally was symmetric with contralateral slide.  
Patellar grind was positive.  Lachman, posterior drawer, 
valgus, and varus testing were all stable.  There was 5/5 
strength throughout and sensation was intact.  

At the time of an April 2004 outpatient visit, the veteran 
rated his knee pain as 2-3/10 on average which increased to 
8/10 with squatting.  Walking and climbing stairs were ok but 
running more than one mile increased the pain.  

Physical examination revealed that the veteran had normal 
range of motion.  Anterior, posterior, valgus, varus, and 
McMurray's testing were all negative.  The patellar 
compression test was positive.  The veteran had good patellar 
mobility but crepitus and a click were present.  Testing was 
positive for hamstring and quad tightness.  Ober testing was 
also positive.  The veteran had patellofemoral pain with 
tightness in the iliotibial band with lateral tracking.  

In October 2004, the veteran was afforded a VA examination 
for both his left and right knee.  At the time of the 
examination, the veteran stated that his right knee had begun 
to hurt as a result of favoring his left knee.  The veteran 
indicated that he almost fell on stairs as a result of the 
left knee pain and it giving out.  He reported that he had 
tried a left knee patellar support brace but that did not 
give any improvement.  The veteran noted taking Tylenol 3 for 
the pain but stated that it did not really help.  

Physical examination revealed that the veteran was anxious 
and concerned about his chronic disability and knee condition 
and he walked with a limp.  

In April 2005, the veteran underwent surgery for his left 
knee patellar tilt.  An arthroscopic lateral retinacular 
release and lateral meniscectomy were performed.  

In December 2005, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
was a full-time student and worked in a group home taking 
care of mentally challenged people.  He had taken this job 
because it was less physically challenging.  He was not able 
to perform his previous job because it required a more 
physical challenge.  His current complaints included 
weakness, stiffness, and a feeling of instability, especially 
on stairs when he felt like his knee was giving out.  There 
was always pain on the lateral portion of the left knee 
joint.  

Physical examination revealed that the veteran was in no 
acute distress.  His gait showed no limping.  There was 
significant atrophy of the left side, about 3 cm. of atrophy, 
as compared to the right.  Knee range of motion was normal 
but there was crepitus noted bilaterally without complaints 
of pain.  There was some discomfort noted at the end of range 
of motion for flexion.  The ligaments were intact.  Three 
small dark erythematous scars, which were nontender, were 
noted around the patellar area from the previous arthroscopic 
surgeries.  Tenderness was noted on the lateral joint 
patellar tendon.  There was decreased and guarded patella 
medial and lateral movement on passive mobility test.  The 
veteran was only able to squat to 40 degrees with a feeling 
of instability and some discomfort on the knee.  

The veteran indicated that he had been avoiding stairs and 
that running had been difficult, with walking being limited 
to no more than 45 to 60 minutes.  The veteran did not take 
any medication and he wore no brace.  He had been told not to 
wear a brace by his orthopedic doctors.  

The examiner rendered a diagnosis of status post two lateral 
meniscectomies and recent lateral release for patellofemoral 
syndrome.  He had 3 cm. atrophy compared to the right thigh 
because of pain and discomfort and favoring due to chronic 
pain and disability.  There was no significant swelling 
noted.  The veteran had difficulty with squatting and any 
impact activity, and after repetitive use of his knee he was 
likely to develop more pain which would impair his left knee 
function at least mildly to moderately on a temporary basis.  
The veteran was noted to have intact ligaments on the left 
knee.  

At his March 2007 hearing, the veteran reported that his knee 
affected him on a daily basis with constant soreness and 
giving out.  The veteran noted using Ibuprofen and ice and 
elevation for his knee.  He testified that his knee would 
swell with excessive walking.  He indicated that his knee 
would lock up and become really stiff if he were riding in a 
car for a long time.  

Upon a review of the evidence, the Board finds that the 
criteria for a 20 percent disability evaluation under DC 5258 
have been more closely approximated since December 6, 2003, 
the date of the veteran's release from service.  The veteran 
has continuously reported a locking/giving way sensation in 
his left knee since his separation from service.  Based upon 
available treatment records and VA examinations, the Board is 
of the opinion that the criteria for a 20 percent disability 
evaluation under 5258 have been met since the veteran's 
discharge from service.

The criteria for an evaluation in excess of 20 percent based 
on lateral instability or subluxation under 5257 have not 
been met as the veteran has not been found to have severe 
subluxation or lateral instability at the time of any VA 
examination.  There has also been no demonstration of 
ankylosis of the knee at any time. Thus, an increased 
evaluation under DC 5256 would not be warranted.

The Board also notes that the veteran has not been found to 
have left knee arthritis.  As such, a 10 percent disability 
evaluation would not be warranted under DCs 5003-5010.  A 
compensable evaluation would also not be warranted under 
either 5260 or 5261, as the veteran has not been shown to 
have flexion limited to 45 degrees or extension limited to 10 
degrees.  The veteran was shown to have no worse than 0 
degrees extension and no worse than 135 degrees of flexion, 
even with consideration of functional factors, at the time of 
each VA examination.  Moreover, the October 2005 VA examiner 
found that repetitive use of the knee only mildly to 
moderately impaired the veteran's knee and then only on a 
temporary basis.  Thus, a 10 percent evaluation even when 
considering the Court's holding in DeLuca would not be 
warranted.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the service-connected 
left knee disorder has not required frequent periods of 
hospitalization.  Moreover, there have been no objective 
medical findings that the veteran's left knee disorder causes 
marked interference with employment.  While the veteran 
reported being unable to perform his previous jobs because of 
his knee pain, he still remained employed at a home for 
mentally challenged people and was a full-time student.  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent evaluation for a left knee disorder, status post 
laproscopic partial lateral meniscectomy with patellofemoral 
malalignment from December 6, 2003, is granted.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


